UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PAUL RUDOLPH FOUNDATION, INC.,

                             Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 20 Civ. 8180 (CM) (SLC)


PAUL RUDOLPH HERITAGE FOUNDATION and
                                                                         ORDER
ERNST WAGNER,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       By letter dated June 17, 2021, Plaintiff requested a conference with the Court to resolve

a discovery dispute between the parties. (ECF No. 48). Specifically, Plaintiff seeks an order

compelling Defendants’ compliance with Plaintiff’s notice pursuant to Federal Rule of Civil

Procedure 34(a)(2) to permit inspection of Defendants’ computer server (the “58th Street

Server”). (Id.)

       For the reasons stated on the record at the discovery conference held today, June 29,

2021, the Court finds that Plaintiff has failed to demonstrate that a forensic examination of the

58th Street Serer is warranted at this stage of the case. See Thompson v. Workmen’s Circle

Multicare Ctr., No. 11 Civ. 6885 (DAB) (HBP), 2015 WL 4591907, at *11 (S.D.N.Y. June 9, 2015)

(denying request to conduct forensic examination of computer); Calyon v. Mizuho Sec. USA Inc.,

No. 07 Civ. 02241 (RO) (DF), 2007 WL 1468889, at *5–6 (S.D.N.Y. May 18, 2007) (denying without

prejudice plaintiff’s motion to compel production of defendant’s computer hard drives for

forensic inspection where the court was “not yet faced with any failure by the defendants to

conduct a thorough forensic search of their computers, or to produce any and all relevant

documents, files, metadata, and even hidden data fragments that [plaintiff may request.”). As
discussed at the conference, the parties have not yet exchanged document discovery or taken

any depositions, and it is conceivable that Plaintiff can obtain the information it seeks through

such less intrusive means.

         Accordingly, Plaintiff’s request to compel the forensic inspection of the 58th Street Server

is DENIED WITHOUT PREJUDICE.


Dated:          New York, New York
                June 29, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
